SAND, J.,
Defendants have filed prehminary objections to plaintiff’s complaint in the nature of a motion for more specific complaint, a motion to strike the complaint and a petition raising the question of jurisdiction.
We agree with defendants that the complaint is neither artful nor articulate and perhaps should be redrawn. We agree with plaintiff that defendant has probably not supplied the court with sufficient information to determine if plaintiff requires a certificate of authority. However, we reach neither of these issues, for we find defendants’ motion to strike should be granted.
Plaintiff is declared to be “H.I.S. SPORTSWEAR” and is styled as a corporation existing under the laws of the State of New York. The verification to the complaint, however, is taken by an individual identified as the collection manager of Henry I. Siegel Company. Though this name appears in the exhibits to the complaint, there is no attempt to explain the disparity in the complaint or affidavit. See Pennsylvania Rule of Civil Procedure 1024(c).
Accordingly, we enter the following
*560ORDER
And now, November 14, 1973, it is ordered and decreed that defendants’ preliminary objection in the nature of a motion to strike because of improper verification be and the same is hereby granted. Plaintiff’s complaint is hereby stricken.